Exhibit 10.1

FIRST AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

This FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated
as of November 3, 2016 (this “Amendment”), is entered into among REIS SERVICES,
LLC, a Maryland limited liability company, as borrower (“Borrower”), REIS, INC.,
a Maryland corporation, as guarantor (“Parent”) and CAPITAL ONE, NATIONAL
ASSOCIATION, a national banking association, as lender (“Lender”). Capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
such terms in the Loan Agreement (as defined below).

WHEREAS, Borrower, Parent and Lender are parties to that certain Amended and
Restated Loan and Security Agreement, dated as of January 28, 2016 (the “Loan
Agreement”)

WHEREAS, Borrower and Parent have requested that Lender agree to certain
amendments to the Loan Agreement, and, pursuant to Section 15.1 of the Loan
Agreement, Lender has agreed to amend the Loan Agreement as herein provided; and

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

Section 1. Amendment to the Loan Agreement. The Loan Agreement shall be amended
as follows:

(a)        Section 1.1 thereof shall be amended by adding the following
definition in appropriate alphabetical order:

“Permitted Share Repurchase Program” means the share repurchase program
authorized by the Board of Directors of Parent on August 30, 2016 pursuant to
which Parent may, utilizing cash on its balance sheet, repurchase a portion of
its Equity Interests from its equityholders in the open market or through
privately negotiated transactions up to an aggregate of $5,000,000.

(b)        The definition of “Fixed Charge Coverage Ratio” in Section 1.1
thereof shall be amended by adding the following proviso at the end of clause
(b) thereof:

provided that this clause (b) shall not include any cash payments made to
consummate all or any portion of the Permitted Share Repurchase Program

(c)        Section 7.10 thereof shall be amended by (i) deleting the word “and”
at the end of clause (b), (ii) deleting the period and adding “; and” at the end
of clause (c) and (iii) adding the following new clause (d) at the end thereof:



--------------------------------------------------------------------------------

(d) if the Restricted Payment is being made by Parent from time to time in order
to consummate all or any portion of the Permitted Share Repurchase Program.

(d)        Article 12 thereof shall be amended by amending the Borrower’s notice
information set forth therein as follows:

 

If to Borrower:            Reis Services, LLC    1185 Avenue of the Americas,
30th Floor    New York, NY 10036    Attention:    Mark P. Cantaluppi   
Facsimile:    (212) 421-7442    E-Mail:    Mark.Cantaluppi@reis.com

Section 2. Effectiveness. This Amendment shall become effective on the date of
Lender’s, Borrower’s and Parent’s receipt of executed counterparts of this
Agreement, each of which shall be originals or facsimiles or “.pdf” or “tiff”
files, properly executed by (i) Borrower, (ii) Parent and (iii) Lender.

Section 3. Representations and Warranties. Borrower and Parent hereby represent
and warrant as follows:

(a)        This Amendment and the Loan Agreement, as amended hereby, constitute
legal, valid and binding obligations of Borrower and Parent and are enforceable
against Borrower and Parent in accordance with their respective terms, accept as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally.

(b)        No Event of Default or Default has occurred and is continuing or
would exist after giving effect to this Amendment.

(c)        Borrower and Parent have no defense, counterclaim or offset with
respect to the Loan Agreement.

Section 4. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

Section 5. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE DETERMINED UNDER, GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAW PRINCIPLES THAT WOULD REQUIRE OR PERMIT THE LAWS OF ANY OTHER
JURISDICTION TO APPLY.

 

-2-



--------------------------------------------------------------------------------

Section 6. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 7. Loan Document. This Amendment shall be deemed a Loan Document for all
purposes of the Loan Agreement and the other Loan Documents. On and after the
date hereof, each reference in the Loan Agreement to “this Agreement,”
“hereunder,” “hereof,” or words of like import referring to the Loan Agreement
shall mean and be a reference to the Loan Agreement, as amended by this
Amendment.

Section 8. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Loan Agreement
or any other provision of the Loan Agreement or any other Loan Document. Each
and every term, condition, obligation, covenant and agreement contained in the
Loan Agreement or any other Loan Document is hereby ratified and re-affirmed in
all respects and shall continue in full force and effect and nothing herein can
or may be construed as a novation thereof.

[Remainder of Page Intentionally Left Blank]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

REIS SERVICES, LLC, a Maryland limited liability company By:  

/s/ Mark P. Cantaluppi

  Name:    Mark P. Cantaluppi   Title:   Vice President and Chief Financial
Officer REIS, INC., a Maryland corporation By:  

/s/ Mark P. Cantaluppi

  Name:   Mark P. Cantaluppi   Title:   Vice President and Chief Financial
Officer

 

 

 

[First Amendment to Amended and Restated Revolving Loan and Security Agreement]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,

as national banking association,

By:  

/s/ Nellya Davydova

  Name:    Nellya Davydova   Title:   Vice President

 

 

 

[First Amendment to Amended and Restated Revolving Loan and Security Agreement]